DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2020 has been entered.  Claims 1 – 6, 8, 10 and 12 – 28 are pending and currently being examined.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previously made claim objections are hereby withdrawn in view of suitable amendments to the claims submitted with applicant’s response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 10, “the buffer space” lacks antecedent basis because parent claim 1 does not require the presence of a buffer space (claim 1: “through a buffer space or directly).
In Re Claims 16 and 28, “the buffer space” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8, 10, 13 – 19, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (PG Pub US 20150252797 A1) in view of Ozeki (PG Pub US 20090116971 A1).
In Re Claim 1, Taguchi discloses A swash plate compressor comprising a cylinder block (101) accommodating a piston (136) for compressing a refrigerant (paragraph [0001]: “refrigerant gas”), a front housing (102) coupled to the front of the cylinder block and having a crank chamber (140), a rear housing (104) having a suction 
a variable orifice module (103c, paragraph [0034]: “the orifice 103c may be a variable orifice”) a first orifice hole (formed in the suction plate) through which the refrigerant in the crank chamber passes (paragraph [0034] states that refrigerant in the crank chamber 140 passes through passage 101c to the variable orifice 103c), a second orifice hole (138b in the discharge reed 138) communicating with the suction chamber to discharge the refrigerant passing through a first orifice hole to the suction chamber (paragraph [0034]), and an intermediate passage (in the valve plate 103) which would have to interconnect the first and second orifice holes.
However, Taguchi does not disclose details of the variable orifice module including the variable reed.
Nevertheless, Ozeki discloses A swash plate compressor (Figure 1, 17 is the swash plate) comprising a cylinder block (11) accommodating a piston (23) for compressing a refrigerant (paragraph [0002]), a front housing (12) coupled to the front of the cylinder block and having a crank chamber (14), a rear housing (13) having a suction chamber (26) and a discharge chamber (27) and coupled to the rear of the cylinder block, a valve plate (73A in Figure 5) inserted into the rear housing (between 
a variable orifice module (Figure 6; in a variable type orifice valve, by definition, the opening or orifice size gets changed) comprising a first orifice hole (in Figure 7, space surrounding valve 74 – the valve is formed by cutting a portion of the suction plate 73B), a second orifice hole (“C” or “D”) to discharge fluid passing through the first orifice hole, and an intermediate passage (through “K” and “A”) interconnecting the first and second orifice holes, the first orifice hole having a variable reed (74) adjusting a flow rate of fluid flow (paragraph [0057]) by varying a degree of opening of the first orifice hole depending on the pressure of the fluid flowing through (paragraph [0056]: “in accordance with the pressure differential”, paragraph [0057] states that the valve in the initial substantially closed position allows some restricted flow; as pressure increases the valve opens - thus increasing the flow rate; as the pressure increases even further, the valve opens even more until the maximum extent when it hits the wall of groove “K” as depicted by its dotted outline in Figure 6),
wherein the intermediate passage comprises a reed groove (“K” described in paragraph [0056] as a “cutout” in the valve plate) that directly communicates with the second orifice as depicted, and
wherein the reed groove performs functions as a refrigerant flow path (in the modified apparatus because it allows fluid to flow from “E” to “C”) guiding the fluid passing through the first orifice hole to the second orifice hole, an accommodation space accommodating the variable reed (paragraph [0056]: “providing a space for the flexed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the variable reed as taught by Ozeki in the suction plate of Taguchi and a groove as taught by Ozeki in the valve plate of Taguchi for the purpose of efficiently performing the variable orifice function.
In the modified apparatus, reed/groove modification of Ozeki would adjust the flow rate of refrigerant of Taguchi from the crank chamber to the suction chamber by varying the degree of opening of the first orifice hole depending on the opening extent of the reed. 

In Re Claim 2, Taguchi discloses that the cylinder block has a through-portion of (101c) equivalent to “E” of Ozeki formed thereon and extending between the crank chamber and the first orifice hole (paragraph [0034]).

In Re Claim 3, Figure 7 of Ozeki discloses that the variable reed (74) is configured such that one end thereof is formed integrally with the suction plate (73B) and the other end thereof is formed as a free end.

In Re Claim 4, Ozeki discloses that the first orifice hole (Figure 7) is formed on the suction plate (73B).

In Re Claim 5, Figure 7 of Ozeki discloses that the first orifice hole is formed along the outer periphery of the variable reed.

In Re Claim 6, Ozeki discloses a gasket hole (“E”) formed opposite to the variable reed as claimed.

In Re Claim 8, Figure 6 of Ozeki shows the displaced position (dotted line) of the variable reed which is clearly in the reed groove.

In Re Claim 10, Figure 1 of Taguchi depicts that buffer space (101d) is defined in the cylinder block.

In Re Claim 13, Ozeki discloses that the reed only substantially closes the gasket hole (“E”) therefore a portion of the gasket hole remains open.

In Re Claim 14, the base of the reed of Ozeki where it connects to the suction plate reads on an end disposed within a region of the gasket hole.

In Re Claim 15, a portion of both ends of the variable reed is disposed within a region of the gasket hole because the gasket of Taguchi/Ozeki is adjacent to the suction plate.

In Re Claim 16, Taguchi discloses a valve assembly comprising a valve plate (103) and a suction plate (paragraph [0027]: “suction valve forming body”), the suction plate is inserted between the valve plate and the cylinder block, and the valve plate is adjacent to the suction plate facing away from the cylinder block (paragraph [0028] describes how they are assembled).  Ozeki discloses that the variable orifice is formed in the valve plate, and reed groove (“K”) is formed in the valve plate and interconnects the first and second orifice holes.  Taguchi and Ozeki as applied to Claim 1 discloses all the claimed limitations.

In Re Claim 17, Taguchi and Ozeki as applied to Claims 3 and 8 disclose all the claimed limitations.

In Re Claim 18, the variable reed of Ozeki occupies at least a portion of the first orifice hole as depicted in Figure 7.

In Re Claim 19, Taguchi and Ozeki as applied to Claim 2 discloses all the claimed limitations.

In Re Claim 23, Taguchi discloses that a gasket (paragraph [0028]: “cylinder gasket”) is inserted between into the cylinder block and the suction plate.  Taguchi discloses that the gasket comprises a gasket hole (“E”) formed opposite to the variable reed.

In Re Claim 28, the reed groove (“K”) of Ozeki is recessed from the surface of the valve plate (“K” described in paragraph [0056] as a “cutout” in the valve plate), and formed on a surfacing the suction plate as depicted. Taguchi and Ozeki as applied to Claim 1 discloses all the claimed limitations.


Claims 12 – 14 and 24 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (PG Pub US 20150252797 A1) in view of Ozeki (PG Pub US 20090116971 A1) and further in view of Bekki (US Patent 5,406,976 A).

In Re Claim 12, Ozeki discloses that the variable reed is formed to close the gasket hole (“E”), however Ozeki does not disclose a reed hole formed therethrough to face the gasket hole.
Nevertheless, Figure 4 of Bekki discloses a variable reed (5a) formed to close gasket hole (4a or 3a), and a reed hole (5c) formed therethrough to face the gasket hole.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the valve reed of Ozeki to incorporate a reed hole as taught by Bekki for the purpose of pre defining the amount of restricted flow through the valve reed when the reed is in the closed position (note that Ozeki allows restricted flow because the valve is only substantially closed, not completely closed).

In Re Claim 13, the reed hole (5c) formed through the reed of Bekki ensures that at least a portion of the gasket hole remains open always.

In Re Claim 14, the base of the reed of Bekki where it connects to the suction plate reads on an end disposed within a region of the gasket hole.

In Re Claim 24, Taguchi, Ozeki and Bekki as applied to Claim 12 discloses all the claimed limitations.

In Re Claim 25, Taguchi, Ozeki and Bekki as applied to Claim 13 discloses all the claimed limitations.

In Re Claim 26, Taguchi, Ozeki and Bekki as applied to Claim 14 discloses all the claimed limitations.

In Re Claim 27, a portion of both ends of the variable reed is disposed within a region of the gasket hole because the gasket of Taguchi/Ozeki is adjacent to the suction plate. 


Claims 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (PG Pub US 20150252797 A1) in view of Ozeki (PG Pub US 20090116971 A1) and further in view of Kimoto (PG Pub US 20090223244 A1).

In Re Claim 20, Taguchi does not disclose a hollow passage as claimed inside the drive shaft.
Nevertheless, Figure 1 of Kimoto discloses a hollow passage (39) inside the drive shaft (7) mounted to the cylinder block (1), the refrigerant is introduced through the hollow passage into the first orifice hole (9A) – see paragraph [0037]: “so that refrigerant gas in the axial passage 39 is flowed into the suction chamber 11 through the second chamber 49 inside the oil separating member 43 and the throttle hole 9A”.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form the hollow passage in the drive shaft as taught by Kimoto instead of forming the hollow passage in the cylinder block as taught by Taguchi because it has been held that rearranging parts of an invention involves only routine skill in the art – MPEP 2144.04 (VI-C).

In Re Claim 21, Taguchi discloses a buffer space (101d) as claimed.

In Re Claim 22, Taguchi’s buffer space (101d) is clearly inside the cylinder block.


Response to Arguments
Applicant has argued on Page 8 of Applicant’s Response that “In contrast, orifice 103 c as seen in Figure 1 (relevant portion below) of Taguchi is not varied with regard to 
Examiner’s Response: MPEP 2145, Section IV states: One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Taguchi clearly discloses in paragraph [0034] that the orifice (103c) can be a variable orifice.  A variable orifice by definition can be varied with regard to its degree of opening.  Since the degree of opening can be varied, the flow rate which depends on the opening area is also inherently varied.  The refrigerant clearly flows from the crank chamber through the variable orifice (103c) to the suction chamber (see paragraph [0034] of Taguchi).  The reed valve/orifice combination of Ozeki is inherently a variable orifice module where the pressure differential of the fluid determines the degree of opening (paragraphs [0056] and [0057] of Ozeki), therefore it would be a suitable variable orifice configuration as required by Taguchi.  In view of MPEP 2112 – IV, the examiner is providing the following evidence that shows that the reed valve/orifice combination of Ozeki is inherently a variable orifice.  Grasso (US Patent 4,098,296 A) discloses a reed valve (Column 3, Line 34) / orifice (14) combination to be a variable orifice (Column 3, Line 9: “variable area orifice”).

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Grasso (US Patent 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746